DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 12/15/2020, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson US Pub. No. 2009/0101126.
Anderson teaches:
In Reference to Claim 1
A crossbow (10, Fig. 1-5) comprising: 
an elongated barrel having a first barrel side and a second barrel side opposite the first barrel side (barrel 106 has front and rear ends and left and right opposing sides, Fig. 1-3);
a bow engaged with the elongated barrel (bow riser 101 engages the barrel at a front end, Fig. 1); 
a first limb set supported to the first barrel side (left limb set 102); 
a second limb set supported to the second barrel side (right limb set 102); 
an elongated bowstring (105): 
1) having a first end operatively engaged with the first limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103); 
2) having a second end operatively engaged with the second limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103); and 
3) movable between a fully cocked position (Fig. 2-3) and a fully uncocked position (Fig. 1); 
a first bowstring guide (left guide 113): 
1) engaged with the first barrel side (left guide 113 engaged on left side of barrel 106, Fig. 1-3); 
2) adapted to push the bowstring toward the second barrel side when the bowstring is moved from the fully uncocked position to the fully cocked position (left guide member 113 on left side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions); and 
3) adapted to push the bowstring toward the second barrel side when the bowstring is moved from the fully cocked position to the fully uncocked position (left guide member 113 on left side of barrel 106 also biases the bowstring 105 toward the opposite barrel side direction between cocked Fig. 3 and uncocked Fig. 1 positions immediately after the bowstring is fired/released); and 
a second bowstring guide (right guide 113): 
1) engaged with the second barrel side (right guide 113 engaged on right side of barrel 106, Fig. 1-3); 
2) adapted to push the bowstring toward the first barrel side when the bowstring is moved from the fully uncocked position to the fully cocked position (right guide member 113 on right side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions); and 3) adapted to push the bowstring toward the first barrel side when the bowstring is moved from the fully cocked position to the fully uncocked position (right guide member 113 on right side of barrel 106 also biases the bowstring 105 toward the opposite barrel side direction between cocked Fig. 3 and uncocked Fig. 1 positions immediately after the bowstring is fired/released).  
In Reference to Claim 2
The crossbow of claim 1 wherein: the first bowstring guide is a pulley or cam rotatable about a first bowstring guide axis; and the second bowstring guide is a pulley or cam rotatable about a second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).  
In Reference to Claim 3
The crossbow of claim 2 wherein: the first bowstring guide axis is parallel to the second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).  
In Reference to Claim 4
The crossbow of claim 1 further comprising a trigger: engaged with the elongated barrel; and operable to permit the bowstring to move from the fully cocked position to the fully uncocked position (trigger in grip 108 engaged with the bottom of the barrel ([0016], Fig. 1) to operably release the bowstring from cocked (Fig. 3) to uncocked (Fig. 4)).  
In Reference to Claim 5
The crossbow of claim 1 wherein: the crossbow is a conventional crossbow (standard crossbow 10, Fig. 1).  
In Reference to Claim 7
The crossbow of claim 1 wherein: when the bowstring is in the fully cocked position: the first bowstring guide does not contact the bowstring; and the second bowstring guide does not contact the bowstring (the bowstring 105 may be fully cocked without contacting the guides 113, Fig. 2); and when the bowstring is in the fully uncocked position: the first bowstring guide does not contact the bowstring; and the second bowstring guide does not contact the bowstring (the bowstring 105 may not contact the guide in the uncocked position, Fig. 1/4).  
In Reference to Claim 8
A crossbow method (method of providing and using a crossbow 10, Fig. 1-3) comprising the steps of: 
A) providing a crossbow (10, Fig. 1-5) including: 
1) an elongated barrel having a first barrel side and a second barrel side opposite the first barrel side (barrel 106 has front and rear ends and left and right opposing sides, Fig. 1-3); 
2) a bow engaged with the elongated barrel (bow riser 101 engages the barrel at a front end, Fig. 1); 
3) a first limb set supported to the first barrel side (left limb set 102); 
4) a second limb set supported to the second barrel side (right limb set 102); 
5) an elongated bowstring (105): 
a) having a first end operatively engaged with the first limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103); 
b) having a second end operatively engaged with the second limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103); and 
c) movable between a fully cocked position (Fig. 2-3) and a fully uncocked position (Fig. 1); 
6) a first bowstring guide engaged with the first barrel side (left guide 113 on the left side of the barrel 106); and 
7) a second bowstring guide engaged with the second barrel side (right guide 113 engaged on right side of barrel 106, Fig. 1-3); 
B) providing the first bowstring guide to be operable when the bowstring is moved from the fully uncocked position to the fully cocked position to push the bowstring toward the second barrel side (left guide member 113 on left side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions);
C) providing the first bowstring guide to be operable when the bowstring is moved from the fully cocked position to the fully uncocked position to push the bowstring toward the second barrel side (left guide 113 operates to guide the bowstring from the cocked Fig. 3 to uncocked Fig. 4 by pushing the bowstring toward the opposite barrel side); 
D) providing the second bowstring guide to be operable when the bowstring is moved from the fully uncocked position to the fully cocked position to push the bowstring toward the first barrel side (right guide member 113 on right side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions); and 
E) providing the second bowstring guide to be operable when the bowstring is moved from the fully cocked position to the fully uncocked position to push the bowstring toward the first barrel side (right guide 113 operates to guide the bowstring from the cocked Fig. 3 to uncocked Fig. 4 by pushing the bowstring toward the opposite barrel side).  
In Reference to Claim 9
The crossbow method of claim 8 wherein: step A6 includes the step of: providing the first bowstring guide to be a pulley or cam rotatable about a first bowstring guide axis; and step A7 includes the step of: providing the second bowstring guide to be a pulley or cam rotatable about a second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).  
In Reference to Claim 10
The crossbow method of claim 9 wherein: step A includes the step of: providing the first bowstring guide axis to be parallel to the second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).  
In Reference to Claim 11
The crossbow method of claim 8 wherein: step A includes the step of: providing a trigger engaged with the elongated barrel; and the method also includes the step of: providing the trigger to be operable to permit the bowstring to move from the fully cocked position to the fully uncocked position (trigger in grip 108 engaged with the bottom of the barrel ([0016], Fig. 1) to operably release the bowstring from cocked (Fig. 3) to uncocked (Fig. 4)).  
In Reference to Claim 12
The crossbow method of claim 8 wherein: the crossbow is a conventional crossbow (standard crossbow 10, Fig. 1).  
In Reference to Claim 14
A crossbow (10, Fig. 1-5) comprising: 
an elongated barrel having a first barrel side and a second barrel side opposite the first barrel side (barrel 106 has front and rear ends and left and right opposing sides, Fig. 1-3); 
a bow engaged with the elongated barrel (bow riser 101 engages the barrel at a front end, Fig. 1); 
a first limb set supported to the first barrel side (left limb set 102); 
a second limb set supported to the second barrel side (right limb set 102); 
an elongated bowstring (105): 
1) having a first end operatively engaged with the first limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103);  
2) having a second end operatively engaged with the second limb set (bowstring 105 connected at each opposite end to each respective limbs via left and right cams 103); and 
3) movable between a fully cocked position (Fig. 2-3) and a fully uncocked position (Fig. 1); 
a first bowstring guide (left guide 113): 
1) engaged with the first barrel side (left guide 113 engaged on left side of barrel 106, Fig. 1-3); 
2) having a barrel facing surface (a right side surface of the left guide 113 faces the barrel 106); and 
3) adapted to push the bowstring toward the second barrel side when the bowstring is moved between the fully uncocked position and the fully cocked position (left guide member 113 on left side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions); 
a second bowstring guide (right guide 113): 
1) engaged with the second barrel side (right guide 113 engaged on right side of barrel 106, Fig. 1-3); 
2) having a barrel facing surface (a left side surface of the right guide 113 faces the barrel 106); and 
3) adapted to push the bowstring toward the first barrel side when the bowstring is moved between the fully uncocked position and the fully cocked position (right guide member 113 on right side of barrel 106 biases the bowstring 105 toward the opposite barrel side direction between uncocked Fig. 1 and cocked Fig. 3 positions); wherein: 
1) the barrel facing surface of the first bowstring guide is a distance D1 from the barrel when the bowstring is moved from the fully uncocked position to the fully cocked position (the left guide 113 is a distance D1 from the barrel when the bowstring 105 is moved from uncocked (Fig. 1) to cocked (Fig. 2)); 
2) the barrel facing surface of the first bowstring guide is a distance D2 from the barrel when the bowstring is moved from the fully cocked position to the fully uncocked position (the left guide 113 is capable of having a distance D2 the same as D1 from the barrel when moving the bowstring from fully cocked (Fig. 2) to fully uncocked (Fig. 1); 
3) D1 = D2 (the left guide 113 is capable of having a distance D2 the same as D1 from the barrel when moving the bowstring from fully cocked (Fig. 2) to fully uncocked (Fig. 1) by moving the string and guides to those positions;
4) the barrel facing surface of the second bowstring guide is a distance D3 from the barrel when the bowstring is moved from the fully uncocked position to the fully cocked position (the right guide 113 is a distance D3 from the barrel when the bowstring 105 is moved from uncocked (Fig. 1) to cocked (Fig. 2)); 
5) the barrel facing surface of the second bowstring guide is a distance D4 from the barrel when the bowstring is moved from the fully cocked position to the fully uncocked position (the right guide 113 is capable of having a distance D4 the same as D3 from the barrel when moving the bowstring from fully cocked (Fig. 2) to fully uncocked (Fig. 1)); and
6) D3 = D4 (the right guide 113 is capable of having a distance D4 the same as D3 from the barrel when moving the bowstring from fully cocked (Fig. 2) to fully uncocked (Fig. 1) by moving the string and guides to those positions).
In Reference to Claim 15
The crossbow of claim 14 wherein: the first bowstring guide is a pulley or cam rotatable about a first bowstring guide axis; and the second bowstring guide is a pulley or cam rotatable about a second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).  
In Reference to Claim 16
The crossbow of claim 15 wherein: the first bowstring guide axis is parallel to the second bowstring guide axis (each roller/pulley 113 is rotatable about an axis parallel to the opposite roller/pulley, Fig. 1-5).
In Reference to Claim 17
The crossbow of claim 14 further comprising a trigger: engaged with the elongated barrel; and operable to permit the bowstring to move from the fully cocked position to the fully uncocked position (trigger in grip 108 engaged with the bottom of the barrel ([0016], Fig. 1) to operably release the bowstring from cocked (Fig. 3) to uncocked (Fig. 4)).  
In Reference to Claim 18
The crossbow of claim 14 wherein: the crossbow is a conventional crossbow (standard crossbow 10, Fig. 1).  
In Reference to Claim 20
The crossbow of claim 14 wherein: D1 = D3 (the right and left guides are evenly distanced from the barrel, Fig. 1-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103a as being unpatentable over Anderson as applied to claims 1, 8, and 14 above and further in view of Biafore, Jr. et al. US Pub. No. 2013/0213373.
In Reference to Claims 6, 13, and 19
Anderson teaches:
The crossbow of claim 1, 8, and 14 as rejected above and wherein the crossbow is a conventional crossbow (10, Fig. 1-5). 
Anderson fails to teach:
The crossbow being a reversed crossbow.
Further, Biafore teaches:
A similar crossbow (100, Fig. 1) having two parallel limbs (198/200) and having two cams (206/208) with grooves for holding a bowstring (210), wherein the bow may be a conventional compound crossbow (Fig. 1) or a reversed style crossbow ([0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Anderson to have formed the limbs in a reverse style on the barrel as both types of crossbows are well-known and commonly used in the art and may allow the bowstring draw length to be increased as is known in the art and as taught by Biafore ([0128]).
Brief Discussion of Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Popov (20110056467), Trpkovski (10,184,749), Kempf (9,513,080), Terzo (8,387,604) all teach similar crossbows having bowstring guides formed on or extending from the barrel.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711